Howell, J.
This is an appeal from an order of seizure and sale, on which by the well-settled jurisprudence of this court the only question to be examined is the sufficiency of the evidence on which the judge a •■qtw issued his order.
In this case we find ample authentic evidence to warrant the writ, *77consisting of an act of mortgage in clue form and a note identified therewith.
Any other matters of dispute, relating to the validity of the obligation,, the proceeding's following the issuance of the writ, etc., must be raised in another form of action.
Judgment affirmed.